DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 1/27/22 is acknowledged.  The traversal is on the ground(s) that the product claims cannot be made by different process since product claims 9, 11 depend from process claim 1.  This is not found persuasive because the products of group II can be made by another and materially different process, such as injecting riboflavin into the product, or dipping the product in riboflavin, or brushing riboflavin onto the product. Also, the process of group I can be used to make another and materially different product, such as a product with riboflavin within it (with regard to claim 9), or a product with riboflavin on its surface (with regard to claim 11). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “reducing acrylamide concentration” in the preamble. However, it is not clear if a total absence or extremely low initial level of acrylamides in the product would satisfy the claim, or whether the claim requires a product with an initial level of acrylamides which must be brought to a lower level. For instance, does ice cream contain acrylamides? If not, would it then provide a reduced level of acrylamides when compared to other foods?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN 104543317A or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104543317A, in view of Fried Ice Cream NPL.
CN 104543317A teaches a method for making fluorescent foods by dissolving riboflavin in heated water (page 2, lines 14), spraying the riboflavin solution onto the exterior surface of ice cream (page 2, line 19-20), and irradiating the riboflavin coated ice cream with ultraviolet radiation (page 2, lines 21-22).

In the event that the process of CN 104543317A does not inherently include a reduction of acrylamides:
Fried Ice Cream NPL teaches a method for making an ice cream treat by coating a ball of ice cream with beaten eggs and then a mixture of corn flakes, cookie crumbs, and sugar (steps 1-3 To prepare the ice cream balls), then frying the coated ice cream in a pot with oil at 400°F (step 1, To fry the ice cream).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed acrylamide reduction into the invention of CN 104543317A, in view of Fried Ice Cream NPL, since both are directed to methods of preparing novelty foods, since CN 104543317A already included an ice cream product coated with a riboflavin solution which is then irradiated with ultraviolet energy to produce a fluorescent product (Technical Field), since ice cream products commonly included a coating of corn flakes, cookie crumbs, and sugar which is then fried as shown by Fried Ice Cream NPL, since it was commonly understood that acrylamides were generated during frying of materials such as grains and sugars, since many consumers desired the taste of fried food products, and since using the process of CN 10453317A on fried ice cream would have generated greater consumer interest by providing both a fried exterior and a fluorescent color.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ludescher et al [US 2016/0242448A1] in view of CN 104543317A.
Ludescher et al teach a method for making luminescent foods by providing a heat-processed food such as bread, a cookie, a ready to eat cereal, a cracker, a doughnut, or an extruded snack (paragraph 0027), providing a photoluminescent material such as riboflavin (paragraph 0024), irradiating the photoluminescent food with ultraviolet radiation at 250-750 nm (paragraph 0031, 0036), a riboflavin concentration of 0.001-99.99%, preferably 0.1-5% in the food product (paragraph 0022), and irradiation for 1 second to 3 hours (paragraph 0064). 
Ludescher et al do not explicitly recite spraying a riboflavin solution onto the food (claim 1, 8), a reduction of acrylamides (claim 1), dissolving the riboflavin in water (claim 2), and a concentration of 1-1,000 ppm in the solution (claim 3). 
CN 104543317A teaches a method for making fluorescent foods by dissolving riboflavin in heated water (page 2, lines 14), spraying the riboflavin solution onto the exterior surface of ice cream (page 2, line 19-20), and irradiating the riboflavin coated ice cream with ultraviolet radiation (page 2, lines 21-22). 

It would have been obvious to one of ordinary skill in the art to incorporate the claimed riboflavin solution features into the invention of Ludescher et al, in view of CN 104543317A, since both are directed to methods of making fluorescent and/or luminescent food products, since Ludescher et al already include the use of riboflavin for luminescence but simply did not mention how it was added to the food, since fluorescent food products were commonly made by dissolving riboflavin in heated water (page 2, lines 14) and spraying the riboflavin solution onto the exterior surface of ice cream (page 2, line 19-20) as shown by CN 104543317A, since the claimed concentration of 1-1,000 ppm in the solution would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and size of the food, and/or the desired degree of fluorescence; and since spraying the solution onto the surface of the product Ludescher et al would have further ensured that the product exhibited the desired amount of luminescence.
It further would have been obvious to one of ordinary skill in the art that the combined process of Ludescher et al, in view of CN 104543317A, would have also naturally provided a reduction of acrylamides, since the combined process of Ludescher et al and CN 104543317A used the same processing steps and materials as those claimed by applicant, and would be expected to exhibit the same effects. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ludescher et al, in view of CN 104543317A, as applied above, and further in view of Kamper et al [US 2010/0009040A1].
Ludescher et al and CN 104543317A teach the above mentioned concepts. Ludescher et al do not explicitly recite drying (claim 7). Kamper et al teach a method for making RTE cereal by extrusion cooking (Figure 3, #28; paragraph 0044), coating the cooked cereal with riboflavin (Figure 3, #80; paragraph 0055, 0068), and drying the cooked cereal (Figure 3, #70). It would have been obvious to one of ordinary skill in the art to incorporate the claimed drying into the invention of Ludescher et al, in view of Kamper et al, since both are directed to methods of making food products, since Ludescher et al already included food such as RTE cereal (paragraph 0027), since RTE cereal was commonly subjected to a drying step as shown by Kamper et al, since foods were commonly dried for preservation, and since drying would have ensured that the food product of Ludescher et al was properly preserved and optimal quality for the consumer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792